IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

STATESBORO DIVISION

THE UNITED STATES OF AMERICA, )
)
Plaintiff, )

v. ) 6:19CRS5
)
CHARLES GARNER, )
)
Defendant. )

ORDER

Counsel in the above-captioned case have advised the Court that all pretrial
motions have been complied with and/or that all matters raised in the parties’ motions have been
resolved by agreement. Therefore, a hearing in this case is deemed unnecessary. The [doc. 14]

Motion for Reciprocal Discovery is dismissed.
SO ORDERED, this/ HH tay of September 2019.

4 rlylo Loe

RISTOPHER L. RAY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
